FILED
                            NOT FOR PUBLICATION                               AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIA REIN; RICHARD BRYANT,                      No. 14-35383

               Plaintiffs - Appellants,          D.C. No. 3:14-cv-05125-RBL

 v.
                                                 MEMORANDUM*
NORTHWEST MORTGAGE GROUP,
INC.,

               Defendant,

SAKAE SAMUEL SAKAI; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Julia Rein and Richard Bryant appeal pro se from the district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in their 42 U.S.C. § 1983 action alleging federal and state law violations

arising out of their prior state court proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010) (dismissal under Fed. R. Civ. P. 12(b)(6)); Olsen v. Idaho State Bd. of Med.,

363 F.3d 916, 922 (9th Cir. 2004) (summary judgment and determination of

immunity). We affirm.

      The district court properly granted summary judgment for defendants

Washington Superior Court Judge Robert Lewis and his judicial assistant, Andrea

DeShiell, because they are entitled to absolute judicial immunity. See Ashelman v.

Pope, 793 F.2d 1072, 1075, 1078 (9th Cir. 1986) (en banc) (explaining that

“[j]udges and those performing judge-like functions are absolutely immune from

damage liability for acts performed in their official capacities” and allegations of a

conspiracy to predetermine the outcome of a case does not pierce that immunity);

see also Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir. 1996) (court employees

performing quasi-judicial functions are entitled to absolute immunity).

      The district court properly dismissed the § 1983 claims against defendant

attorney Sakae Samuel Sakai because plaintiffs failed to allege facts sufficient to

show that Sakai is a state actor. See Simmons v. Sacramento Cty. Superior Court,

318 F.3d 1156, 1161 (9th Cir. 2003) (conclusory allegations are insufficient to


                                           2                                    14-35383
show that a private party is a state actor for purposes of § 1983).

      Appellants’ contentions that the district court improperly handled their

proposed amended complaint and was biased against them are without merit.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      DeShiell’s amended motion to supplement the record on appeal, filed on

September 30, 2014, is granted.

      Appellants’ motion to dismiss, filed on December 3, 2014, is denied.

      AFFIRMED.




                                           3                                     14-35383